Citation Nr: 1325777	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  08-16 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for superficial squamous cell carcinoma of the scalp and basal cell carcinoma of the left side of face prior to July 3, 2012, and in excess of a 30 percent rating as of July 3, 2012.

2.  Entitlement to a rating in excess of 10 percent for laryngitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1942 to October 1945.  

The superficial squamous cell carcinoma and basal cell carcinoma issue comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims in November 2011, which vacated a July 2010 Board decision denying a rating in excess of 10 percent and remanded the matter for additional development.  The appeal arose from a December 2007 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issue for additional development in April 2012 and a December 2012 rating decision granted an increased 30 percent rating, effective July 3, 2012.

The chronic laryngitis issue on appeal arose from a March 2006 rating decision.  The Board remanded that issue for additional development in July 2010 and May 2011.  In July 2012, the Board noted the issue remained on appeal and deferred appellate review at that time pending agency of original jurisdiction (AOJ) action.  

Although the Board also remanded the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) in July 2010, the record shows TDIU has been established and the appeal as to that matter has been resolved.  A May 2013 rating decision also granted entitlement to an earlier effective date for TDIU from August 8, 2008.  

In correspondence dated in April 201,3 the Veteran inquired as to why his compensation payments had not been increased subsequent to the December 2012 rating decision which increased his superficial squamous cell carcinoma and basal cell carcinoma rating.  That matter is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although this case has been previously remanded for additional development and in June 2013 the Veteran's service representative preemptively waived AOJ consideration of all subsequently submitted evidence, the Board finds that private treatment records received in June 2013 require further VA development.  Those records show the Veteran had an additional squamous cell carcinoma removal in January 2013 of the right face, but do not provide information sufficient for an adequate rating.  

The Board notes that in May 2011 the laryngitis issue was remanded with instructions that the Veteran be provided a VA examination for an opinion as to whether his laryngitis results in hoarseness with inflammation of cords or mucous membrane or whether there is hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  An August 2011 VA examiner noted that laryngoscopy was an invasive procedure with inherent risks and was not indicated solely for the purpose of mediating a compensation claim.  The examiner was unable to answer the question presented.  In correspondence dated in April 2012 and March 2013 B.W.R., M.D., noted he had been treating the Veteran for over 40 years and that his laryngitis disease had become more severe in the last three years.  No specific information was provided as to how the laryngitis had increased in severity.  

A remand by the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the additional evidence added to the record in this case, the Board finds additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Request that the Veteran provide the names, addresses, and dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims file.  Appropriate efforts must be taken to obtain pertinent VA treatment records, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected laryngitis.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished, unless found to be medically inadvisable, and all clinical findings reported in detail.  The examiner is requested to address whether laryngitis results in hoarseness with inflammation of cords or mucous membrane or whether there is hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  If testing to establish the presence of any of those symptoms is needed and the testing is medically inadvisable, the examiner should state whether or not he symptoms is shown by the medical evidence.

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected superficial squamous cell carcinoma of the scalp and basal cell carcinoma of the face.  The examiner must review the claims file and must note that review in the report.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner is requested to identify and describe the severity of all symptomatology associated with the service-connected superficial squamous cell carcinoma of the scalp and basal cell carcinoma of the face, to include findings applicable to scars.  Unretouched color photographs of any scars should be obtained.

4.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


